JONES, Justice
(dissenting).
I respectfully dissent from the majority opinion for the following reasons:
(1) The Special Fund was made a party to the proceedings before the Board, but did not file a petition for reconsideration and the award of the Board became final as to the Special Fund on October 4, 1971. KRS 342.281. The Special Fund filed an appeal in the Daviess Circuit Court, under the provisions of KRS 342.285, on November 26, 1971. I am of the opinion that the appeal by the Special Fund was not timely. KRS 342.285(1) states that a party shall have twenty days from the rendition of a final award in which to take an appeal to a circuit court. In the Parrish Avenue proceeding in which the Special Fund was a defendant the opinion and award of the Board was entered on September 20, 1971, and absent a petition for rehearing by the Special Fund became final as to the Special Fund on October 4, 1971. KRS 342.-281. The Special Fund had only twenty days from that date within which to take an appeal. I am further of the opinion that the appeal filed by the Special Fund in the Baird proceeding was not timely filed within the time permitted by the statute. For these reasons this court should not consider questions presented by the Special Fund. I am not persuaded that Smyzer v. B. F. Goodrich Chemical Co., Ky., 474 S.W.2d 367 (1971) and Commonwealth, Department of Mental Health v. Robertson, Ky., 447 S.W.2d 857 (1969) stand for the proposition that the Special Fund was under no duty to file a petition for reconsideration and that when Baird and Parrish filed their petitions pursuant to KRS 342.281, the finality of the award was destroyed. The Special Fund should be required to meet the provisions of KRS 342.281 as other parties appearing before the Board are required to do and should be shown no special consideration.
(2) In the instant case the Workmen’s Compensation Board found Payne to be permanently and totally disabled. The award provided that Arthur W. Baird, d/b/a Baird’s Plumbing and Heating Company, be liable for 25% of the disability; Parrish Avenue Plumbing and Hardware, Inc., liable for 25%, and the Special Fund liable for 50%.
I believe that there was an abundance of evidence in the record to support the Board’s finding that Payne had a dormant, non-disabling condition which was aroused into a disabling reality by reason of the two injuries which he suffered and which are the basis of his claim in this proceeding. Under the guidelines established in KRS 342.120 it is clear that the finding of the Board was based upon substantial evidence.
The evidence was evaluated by the Board. The Board made its finding which *520was upheld by the Daviess Circuit Court. I am of the firm opinion that the courts are bound on factual determinations of an administrative board where there is substantial evidence of probative value to support the Board’s finding and that finding is not clearly erroneous.
I would therefore affirm the judgment of the Daviess Circuit Court which upheld the findings of the Workmen’s Compensation Board.